                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION



 ROBERT EDWARD KUBIAK,                               CV 20–36–M–DWM

                      Plaintiff,

 vs.                                                        ORDER

 COUNTY OF RAVALLI, SHERIFF
 STEPHEN HOLTON, DEPUTY
 DARYL PETZ, and John Does 1-10,

                       Defendants.


       Plaintiff Robert Kubiak has filed a motion for attorney fees pursuant to the

terms of the offer of judgment that Kubiak accepted, and on which the Clerk of

Court entered judgment for Kubiak pursuant to Federal Rule of Civil Procedure 68.

(See Docs. 47, 47-1, 50, 51.) The offer of judgment states that the Defendants

would pay $50,000 “plus costs accrued to date (including reasonable attorneys’

fees) in an amount to be determined by the Court.” (Doc. 47-1.) Kubiak does not

seek fees pursuant to 42 U.S.C. § 1988.

       An accepted Rule 68 offer of judgment becomes a settlement agreement, and

the plaintiff who accepts such an offer is entitled “to rely on the plain language of

the offer they accepted.” Miller v. City of Portland, 868 F.3d 846, 850–51 (9th

Cir. 2017). Here, the plain language of the Rule 68 offer of judgment requires the

                                          1
award of reasonable attorney fees. Although Kubiak is not a “prevailing party”

under 42 U.S.C. § 1988, the lodestar method for determining “reasonableness”

nonetheless guides the determination of reasonable fees in this case, and “[t]he

most useful starting point for determining the amount of a reasonable fee is the

number of hours reasonably expended on the litigation multiplied by a reasonable

hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

      Here, counsel for Kubiak has submitted evidence showing the hours of work

expended on this case, the rate at which those hours were billed, and the standard

community rate for similar work. (Docs. 53, 53-1, 53-2.) Kubiak’s counsel

represents that he spent 100.1 hours of attorney time until the date the offer of

judgment was accepted, billed at a rate of $250/hour, and 86.65 hours of paralegal

time, billed at a rate of $50/hour, for a total of $29,335. (Doc. 53-1 at ¶ 17(b).)

This amount is reasonable. Accordingly,

      IT IS ORDERED that Kubiak’s motion for attorney fees in the amount of

$29,335.00 pursuant to the offer of judgment, (Doc. 52), is GRANTED.

      DATED this 9th day of July, 2021.




                                           2
